        Case 1:19-cr-00761-UA Document 3 Filed 10/24/19 Page 1 of 1
                                                    U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New York 10007



                                                    October 24, 2019

BYE-MAIL

The Honorable Debra Freeman
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Darrell Lawrence et al., 19 Cr. 761 (              )

Dear Judge Freeman:

        Defendants in the above-captioned case were arrested last night and earlier today, and
they are expected to be presented in Magistrate Court this afternoon. Accordingly, the
Government writes to respectfully request that the Court unseal the indictment and wheel the
case out to a District Judge. It is a Wheel C case.

                                                    Respectfully submitted,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney for the
                                                    Southern District of New York


                                             By:
                                                                 amello / Jamie Bagliebter
                                                     Assistant United States Attorneys
                                                     (212) 637-2325 / -1933


SOORDERED:        l0/~<//11

HONORABLE DEBRA FREEMAN
UNITED STATES DISTRICT JUDGE
                                    -
